Order filed September 12, 2019




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00652-CR
                                   ____________

                  MONZELLE LAVAN STEPTOE, Appellant

                                        V.

                        THE STATE OF TEXAS, Appellee


                    On Appeal from the 149th District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 58852

                                     ORDER

      This appeal is from an order signed July 29, 2019. The notice of appeal was
filed August 26, 2019. The State has filed a motion to dismiss for want of
jurisdiction. Before reviewing the State’s motion, we must review a portion of the
record to determine our jurisdiction. Accordingly, we enter the following order.

      The Brazoria County District Clerk is directed to file a partial clerk’s record
on or before September 27, 2019, containing (1) the court’s order that is being
appealed; (2) any post-judgment motion, and the court’s order on the motion; and
(3) the notice of appeal.

                                PER CURIAM

Panel Consists of Chief Justice Frost and Justices Wise and Hassan.